DETAILED ACTION
This Action is in consideration of the Applicant’s response on May 31, 2022.  Na amendments were filed by the Applicant.  Claims 1 – 20, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,970,675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach a system and method comprising modifying a data model for the data network to include the first data inventory and the second data inventory, analyzing at least a portion of the first plurality of attributes to identify a data processing activity that utilizes the first data asset for the certain data, analyzing at least a portion of the second plurality of attributes to identify that the data processing activity also utilizes the second data asset for the certain data, populating the data model to include a first link to represent a first relationship between the first data asset and the data processing activity, wherein the first link associates the first data inventory with a third data inventory for the data processing activity, the third data inventory comprising a third plurality of attributes, populating the data model to include a second link to represent a second relationship between the second data asset and the data processing activity, wherein the second link associates the second data inventory with the third data inventory, generating a graphical user interface that comprises a visual representation of a flow of the certain data based on a data structure of the data model by: configuring a third visual indication of an exchange of at least a piece of the certain data between the first data asset and the second data asset based on the first link and the second link  and providing the graphical user interface for displaying on a computing device the visual representation of the flow of the certain data in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496